In an action to recover damages for medical malpractice and wrongful death, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Winick, J.), dated October 8, 1999, which denied their motion to add the Staten Island Medical Group as a defendant and the decedent’s wife as a plaintiff, and to amend the complaint to include a derivative cause of action to recover damages for loss of services and consortium on her behalf.
Ordered that the appeal from so much of the order as denied that branch of the motion which was to add the Staten Island Medical Group as a defendant is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Contrary to the appellants’ contention, the Supreme Court properly denied that branch of their motion which was to amend the complaint to add the decedent’s wife as a plaintiff and to include a derivative cause of action to recover damages for loss of services and consortium on her behalf since that cause of action was time-barred (see, Lucido v Vitolo, 251 AD2d 383; Kramer v Twin County Grocers, 151 AD2d 722; Clausell v Ullman, 141 AD2d 690). Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.